Citation Nr: 0319263	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  96-06 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for postoperative 
residuals, left knee, currently rated as 20 percent 
disabling.

2.  Entitlement to an increased evaluation for postoperative 
residuals, orchiectomy, currently rated as 10 percent 
disabling.

3.  Entitlement to an increased evaluation for a left 
inguinal herniorraphy, currently evaluated as 10 percent 
disabling.

4.  Entitlement to service connection for a cervical spine 
disability.

5.  Entitlement to service connection for a lumbar spine 
disability.

6.  Entitlement to service connection for an acquired 
psychiatric disorder.

7.  Entitlement to service connection for a bone disorder.

8.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

J. L. Tiedeman


REMAND

The veteran served on active duty from November 1989 to 
November 1991.

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.

By a letter dated in June 2003, the Board informed the 
veteran that his appointment of the Disabled American 
Veterans as his representative had been revoked as he had 
requested.

In December 1997, July 1998, and again in March 1999, the 
veteran requested a personal hearing before a Member of the 
Board at the local VA office (hereinafter "Travel Board 
hearing").  He testified in June 1999 before an RO hearing 
officer.  In a letter dated in November 1999, the RO informed 
the veteran that he was on the list of persons who desired a 
Travel Board hearing but that it would be months, possibly 
years, before his hearing was scheduled.  In a statement 
dated in March 2000, the veteran stated that he had waited 7 
years for a Travel Board hearing and no longer wanted such a 
hearing.  In a letter dated in October 2000, the RO informed 
the veteran that he could choose a video hearing before a 
Member of the Board in lieu of a personal hearing and that if 
he still wanted a Travel Board hearing he needed to do 
nothing.

A document in the claims folder dated in April 2002 reflects 
that the veteran wanted to know why he had not been scheduled 
for either a Travel Board hearing or a video hearing.  In May 
2002 an employee at the RO left a message on the veteran's 
answering machine requesting that he call and clarify whether 
he wanted a video hearing or a Travel Board hearing.

In a letter dated June 7, 2003, the veteran stated that he 
had requested Travel Board hearing or a video hearing 8 years 
ago.  It is unclear from the veteran's statement which type 
of hearing he prefers.  Since both videoconference hearings 
and Travel Board hearings are scheduled by the RO, a remand 
is necessary for that purpose.

Additionally, after the case was received at the Board in 
February 2003, medical records in support of the veteran's 
claims have been added to the claims folder.  The veteran has 
not waived his right to have this new evidence initially 
considered by the RO.  In a statement dated July 1, 2003, the 
veteran stated that he would like his claims file recalled 
from the Board so that the RO could adjudicate his claims in 
view of the new evidence.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should readjudicate the 
veteran's claims in light of evidence 
added to the claims folder since the 
last Supplemental Statement of the 
Case.  If any benefit sought on appeal 
remains denied, the veteran should be 
provided with a SSOC which addresses 
the new evidence.

2.  The RO should clarify whether the 
veteran is requesting a Travel Board 
hearing or a video-conference hearing.  
Thereafter, the RO should schedule the 
veteran for either type of hearing in 
accordance with applicable procedures.  
The veteran should be informed of the 
time and place to report.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


